285 S.W.3d 837 (2009)
Cornell MANLEY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69770.
Missouri Court of Appeals, Western District.
June 30, 2009.
Ronald E. Partee, for Appellant. Shaun J. Mackelprang, for Respondent.
Before Division One: JAMES E. WELSH, P.J., VICTOR C. HOWARD, Judge and ALOK AHUJA, Judge.
Prior report: 223 S.W.3d 887.

ORDER
PER CURIAM:
Cornell Manley appeals the judgment of the motion court denying his Rule 29.15 *838 motion for postconviction relief following an evidentiary hearing. He claims that he received ineffective assistance of counsel when trial counsel failed to object to his appearing before the jury in a jail uniform and failed to ensure that he was provided with civilian clothing. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).